  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 1 of 23 PageID #: 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION




  In the Matter of the Search re:         No.   '1 '■ PQ
  20-017-04                               APPLICATION FOR SEARCH AND
                                          SEIZURE WARRANT




      I, Adam C. Topping, being duly sworn depose and say:

      I am a Special Agent with the Federal Bureau of Investigation (FBI), and
have reason to believe that on the property or premises as fully described in
Attachment A, attached hereto and incorporated herein by reference, there is
now concealed certain property, namely: that which is fully described in
Attachment B, attached hereto and incorporated herein by reference, which I
believe is property constituting evidence of the commission of criminal offenses,
contraband, the fruits of crime, or things otherwise criminally possessed, or
property designed or intended for use or which is or has been used as the means
of committing criminal offenses, concerning violations of 18 U.S.C. § 875(a).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                     Adam C. Toppi^,'      peciah^end^
                                     Federal Bureau of Investigation


     Sworn to before me, and subscribed in my presence on the             day of
February, 2020, at Sioux Falls, South Dakota.




                                     VERONICA L. DUFFY
                                     United States Magistrate Judge
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 2 of 23 PageID #: 2




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION


                                                 .          *


  In the Matter of the Search Regarding No. H < !^Q'~           " IS
  20-017-04                                AFFIDAVIT IN SUPPORT OF
                                           SEARCH AND SEIZURE WARRANT




STATE OF SOUTH DAKOTA          )
                                :SS
COUNTY OF MINNEHAHA            )

     . I, Adam C. Topping, being first duly sworn upon oatii, depose and state as

follows;


                 INTRODUCTION AND AGENT BACKGROUND


      1.    I am a Special Agent (SA) with the Federal Bureau of Investigation

(FBI) assigned to the Sioux Falls, South Dakota, office and I am charged with

investigating violations of federal statutes within the District of South Dakota. I

have worked as a Special Agent with the FBI for more than 11 years. I have

conducted a wide variety of investigations to include international and domestic

terrorism, violent crimes, white collar crimes, and crimes in Indian country. The

following information is based on investigation solely by the FBI. This Affidavit

does not contain the entirety of my knowledge regarding this investigation.

      2.    Through this affidavit, I am requesting that a search and seizure

warrant be issued for a black, Alcatel brand, smartphone belonging to Kyle

Gullikson, hereinafter referred to as Kyle's telephone. The telephone was located

in Kyle's property at the Bureau of Indian Affairs (BIA) Correctional Facility in
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 3 of 23 PageID #: 3




Wagner, South Dakota following his arrest by Yankton Sioux Law Enforcement

(YSLE) regarding a tribal matter. Kyle's property was turned over to me on

February 7, 2020, following bis arrest pursuant to a federal arrest warrant

issued during this investigation involving Internet threatening communications

to victim Keith Coumoyer.

      3.    Because this affidavit is being submitted for the limited purpose of

securing a search warrant, I have not included each and every fact known to me

concerning this investigation. I have set forth only those facts that I believe are

necessary to establish probable cause to believe that evidence of violations of

Title 18 United States Code §§ 875(c), involving the communication in interstate

commerce of a threat to injure the person of another, is present in the cellular

telephone listed in paragraph 2.

      4.    I have worked with other law enforcement personnel regarding this

investigation.   The statements contained in this affidavit are based on

information that has been provided to me directly or indirectly by witnesses and

other law enforcement personnel. The information and conclusions expressed

are also based upon my own experience and training as a law enforcement

officer, and my personal involvement and knowledge gained during the course of

this investigation.

      5.    This affidavit is submitted in support of an application for a search

warrant, under Rule 41 of the Federal Rules of Criminal Procedure, authorizing

the examination of property, in this ease, a cellular telephone, more fully

described in Attachment A, which is currently in the possession of the FBI, and



                                        [2]
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 4 of 23 PageID #: 4




the extraction from that property of electronically stored information, more fully

described in Attachment B.


      6.    I have probable cause to believe that evidence of violations of Title

18 United States Code § 875(c), involving communicating a threat to injure the

person of another in interstate commerce, is located within Kyle's telephone. I

have reason to believe that the telephone will have stored information and

communications that are relevant to this investigation, to include evidence of

Kyle's use of Facebook, which was the medium used to make the Internet threat.

Thus, as outlined below, and based on my training and experience, there is

probable cause to believe that evidence, fruits and/or instrumentalities of the

aforementioned crime is located on the telephone.

              IDENTIFICATION OF DEVICE TO BE EXAMINED


      7.    The device to be examined is a cellular telephone, more specifically

identified as a black, Alcatel brand, smartphone currently in the possession of

the FBI and which was located in Kyle GuUikson's property maintained by the

BIA after he was arrested by YSLE pursuant to a tribal matter.

      8.    I believe there is probable cause that establishes that the device

contains evidence, fruits, and instrumentalities of violations of Title 18 United

States Code § 875(c), involving the communication in interstate commerce of a

threat to injure the person of another. The applied-for warrant would authorize

the forensic examination of the device for the purpose of identifying electronically

stored data particularly described in Attachment B.




                                        [3]
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 5 of 23 PageID #: 5




             ELECTRONIC STORAGE AND FORENSIC ANALYSIS


      9.    Based on my training and experience, I know that a wireless

telephone (or mobile telephone, or cellular telephone) is a handheld wireless

device used for voice and data communication through radio signals. These

telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional "land line"

telephones. A wireless telephone usually contains a "call log," which records the

telephone number, date, and time of calls made to and from the phone. In

addition to enabling voice communications, wireless telephones offer a broad

range of capabilities. These capabilities include: storing names and phone

numbers in electronic "address books;" sending, receiving, and storing text

messages and e-mail; taking, sending, receiving, and storing still photographs

and moving video; storing and playing back audio files; storing dates,

appointments, and other information on personal calendars; and accessing and

downloading information from the Internet including websites, social media

sites, bulletin boards, file sharing, and other Internet sites. Wireless telephones

often have a subscriber identity module or subscriber identification module

("SIM"), which is an integrated circuit that securely stores the International

Mobile Subscriber Identity ("IMSl") and the related key used to identify and

authenticate subscribers on mobile telephone devices. A SIM is embedded into

a removable "SIM card," which can be transferred between different mobile

devices. A SIM card contains a unique serial number ("ICCID"), IMSI, security

authentication and ciphering information, temporary information related to the



                                       [4]
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 6 of 23 PageID #: 6




local network, a list of the serviees to which the user has access, and certain

passwords. Most SIM cards will also store eertain usage data, sueh as call

history, text ("SMS") messages, and phone book contaets. Wireless telephones

may also be "smartphones," such that they operate as personal computers

eapable of aecessing the Internet. They may also inelude GPS teehnology for

determining the location of the device.     Sueh telephones may also contain

removable storage media, sueh as a flash eard—such devices ean store any

digital data, and can have the capacity to store many gigabytes of data. Some

eellular telephones also have software, giving them the same capabilities as

personal computers including       accessing   and   editing   word   processing

doeuments, spreadsheets, and presentations. Some cellular telephones also

operate as a "tablet," or mobile eomputer, and can contain software programs

ealled applications. Those programs can perform different functions and save

data associated with those functions, including use associated with the Internet.

      10.   Based on my knowledge, training, and experience, I know that

eomputers and digital storage deviees ean store information for long periods of

time. Similarly, things that have been searched for and viewed via the Internet

are typically stored for some period of time on a deviee. This information can

sometimes be reeovered with forensic tools.


      11.   Based on my knowledge, training, and experience, examining data

stored on computers and digital storage devices ean uneover, among other

things, evidenee that reveals or suggests who possessed or used the eomputer

or digital storage deviees.



                                      [5]
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 7 of 23 PageID #: 7




      12.   There is probable cause to believe that things that were once stored

on the Device(s) may still be stored there, for at least the following reasons;

            a) Based on my knowledge, training, and experience, I know
                that digital files or remnants of such files can be recovered
                months or even years after they have been downloaded
                onto a storage medium, deleted, or viewed via the Internet.
                Electronic files downloaded to a storage medium can be
               stored for years at little or no cost. Even when files have
               been deleted, they can be recovered months or years later
               using forensic tools. This is so because when a person
               "deletes" a file on a digital storage device or computer, the
               data contained in the file does not actually disappear;
               rather, that data remains on the storage medium until it is
               overwritten by new data.

            b) Therefore, deleted files, or remnants of deleted files, may
               reside in free space or slack space—that is, in space on the
               storage medium that is not currently being used by an
               active file—for long periods of time before they are
               overwritten. In addition, a computer's operating system
               may also keep a record of deleted data in a "swap" or
               "recovery" file.

            c) Wholly apart from user-generated files, computer storage
               media including digital storage devices and computers'
               internal hard drives can contain electronic evidence of how
               a computer has been used, what it has been used for, and
               who has used it.


            d) Similarly, files that have been viewed via the Internet are
               sometimes automatically downloaded into a temporary
               Internet directory or "cache." Forensic review may also
               disclose when and by whom the Internet was used to
               conduct searches, view material, and communicate with
               others via the Internet.

      13.   Forensic evidence.    As furiTier described in Attachment B, this

application seeks permission to locate not only electronically stored information

on the Device that might serve as direct evidence of the crimes described on the

warrant, but also forensic evidence that establishes how the Device was used.



                                       [6]
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 8 of 23 PageID #: 8




the purpose of the use, who used the Device, and when. There is probable cause

to believe that this forensic electronic evidence might be on the Device because:

            a) Data on the storage medium can provide evidence of a file
               that was once on the storage media but has since been
               deleted or edited, or of a deleted portion of a file (such as a
               paragraph that has been deleted from a word processing
               file). Virtual memoiy paging systems can leave traces of
               information on the storage medium that show what tasks
               and processes were recently active. Web browsers, e-mail
               programs, and chat programs store configuration
               information on the storage medium that can reveal
               information such as online nicknames and passwords.
               Operating systems can record additional information, such
               as the attachment of peripherals, the attachment of USB
               flash storage devices or other external storage media, and
               the times the computer or device was in use. Computer file
               systems can record information about the dates files were
               created and the sequence in which they were created. This
               information can be recovered months or even years after
               they have been downloaded onto the storage medium,
               deleted, or viewed.

            b) Forensic evidence on a device can also indicate who has
               used or controlled the device.       This "user attribution"
               evidence is analogous to the search for "indicia of
               occupancy" while executing a search warrant at a
               residence.


            c) A person with appropriate familiarity with how a digital
               storage device works may, after examining this forensic
               evidence in its proper context, be able to draw conclusions
               about how electronic devices were used, the purpose of
               their use, who used them, and when.

            d) The process of identifying the exact electronically stored
               information on storage media that are necessary to draw
               an accurate conclusion is a dynamic "process. Electronic
               evidence is not always data that can be merely reviewed by
               a review team and passed along to investigators. Whether
               data stored on a computer is evidence may depend on other
               information stored on the computer or digital storage
               device and the application of knowledge about how a
               computer or digital storage device behaves. Therefore,
               contextual information necessary to understand other


                       .               [7]
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 9 of 23 PageID #: 9




               evidence also falls within the scope of the warrant.

            e) Further, in finding evidence of how a device was used, the
                purpose of its use, who used it, and when, sometimes it is
               necessary to establish that a particular thing is not present
               on a storage medium.

            f) Your Affiant knows that when an individual uses an
               electronic device to aid in the commission of a crime, the
               individual's electronic device will generally serve both as an
               instrumentality for committing the crime, and also as a
               storage medium for evidence of the crime. The electronic
               device is an instrumentality of the crime because it is used
               as a means of committing the criminal offense. The-
               electronic device is also likely to be storage medium for
               evidence of crime. From my training and experience, I
               believe that an electronic device used to commit a crime of
               this type may contain internet cache folders that would be
               stored on the computer's hard drive and may contain
               deleted information within the unallocated space of the
               computer's hard drive.

            g) Your Affiant also knows that those who engage in criminal
               activity will attempt to conceal evidence of the activity by
               hiding files, by renaming the format,(such as saving a .pdf
               image file as a .doe document file) or by giving them
               deceptive names such that it is necessary to view the
               contents of each file to determine what it contains.

      14.   1 have learned through practical experience that various pieces of

evidence retrieved from digital devices in investigations of this sort often have

unknown probative value and linkage to other pieces of evidence in the

investigation until they are considered within the fluid, active, and ongoing

investigation of the whole as it develops. In other words, the weight of each

individual piece of the data fluctuates based upon additional investigative

measures undertaken, other documents imder review and incorporation of

evidence into a consolidated whole.      Analysis is content-relational, and the

importance of any associated data may grow whenever further analysis is

                                        [8]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 10 of 23 PageID #: 10




performed. The full scope and meaning of the whole of the data is lost if each

piece is observed individually, and not in sum. Due to the interrelation and

correlation between pieces of an investigation as that investigation continues,

looking at one piece of information may lose its full evidentiaiy value if it is

related to another piece of information, yet its complement is not preserved along

with the original. In the past, I have reviewed activity and data on digital devices

pursuant to search warrants in the course of ongoing crirninal investigations. I

have learned from that experience, as well as other investigative efforts, that

multiple reviews of the data at different times is necessary to understand the full

value of the information contained therein, and to determine whether it is within

the scope of the items sought in Attachment B. In order to obtain the full picture

and meaning of the data from the information sought in Attachments A and B of

this application, the Government would need to maintain access to all of the

resultant data, as the completeness and potential of probative value of the data

must be assessed within the full scope of the investigation.           As such, I

respectfully request the ability to maintain the whole of the data obtained as a

result of the search warrant, and to maintain and to review the data in the

control and custody of the Government and law enforcement at times deemed

necessary during the investigation, rather than minimize the content to certain

communications deemed important at one time.            As with all evidence, the

Government will maintain the evidence and mirror images of the evidence in its

custody and control, without alteration, amendment, or access by persons

unrelated to the investigation.



                                        [9]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 11 of 23 PageID #: 11




      15.   Nature of examination. Based on the foregoing, and eonsistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging,

copying and reviewing the contents of the Device consistent with the warrant.

The warrant I am applying for would authorize a later examination and perhaps

repeated review of the Device or information from a copy of the Device eonsistent

with the warrant.      The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the Device to human inspection in

order to determine whether it is evidence described by the warrant.

                              PROBABLE CAUSE


      16.   On November 4, 2019, Gavin Little was sentenced in United States

District Court, District of South Dakota, Southern Division after being

adjudicated guilty of 18 U.S.C. §§ 1201 and 2, kidnapping, which occurred on

November 25, 2018, involving victim Keith Cournoyer. Gavin was sentenced to

210 months' of imprisonment in the custody of the United States Bureau of

Prisons. I was present during the sentencing hearing and witnessed many family

members and friends of both Gavin Little and Keith Cournoyer in attendance.

As part of the FBI investigation of Gavin Little, I am aware that the families of

Gavin and Keith are related and that the sentencing of Gavin to imprisonment

would create a dramatic increase in tension between family members. The

increase in tension was evidenced during the hearing by aggressive words

spoken by members of both families, and in particular by Keith's aunt Jean Tiger

who reported to me that a member of Gavin's family made a verbal threat to



                                      [10]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 12 of 23 PageID #: 12




shoot "her" upon their return to Wagner, South Dakota. The identity of"her" in

that instance is unknown; however, it is assessed that the statement was made

in light of the prosecution and sentencing of Gavin.

       17.   On November 5, 2019, at 8:35 AM, I received two multimedia

messages on my FBI issued cellular telephone from Keith Cournoyer. The

messages contained screenshots of Keith's cellular telephone depicting his

Facebook account and three messages sent from a Facebook account using

screen name Kyle Gullikson. It was apparent that the same account with screen

name Kyle Gullikson sent all three messages as the profile picture for each

message was the same image. Two of the Facebook messages appeared to be

publicly viewable comments made by Kyle, and the third appeared to be a private

message sent by Kyle directly to Keith. The publicly viewable comments read,

"Pussy, I will see you, your [sic] a great actor," and "This isn't over bitch." The

private message read,"sup punk, your [sic] dead." Keith responded at 8:33 AM

in a private message back to Kyle that read,"Yeah you guys obviously don't care

about Kaylin." Kaylin is Keith's young daughter who is also related to Gavin's

family.

      18.    Shortly after I received the multimedia messages from Keith, I spoke

with him via telephone to address his concerns. Keith stated that Kyle is Gavin's

half-brother and that he considered the threat to be a serious matter. Keith was


concerned for his safety and agreed to meet me in-person that morning at the

FBI office in Sioux Falls, South Dakota.




                                       [11]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 13 of 23 PageID #: 13




      19.   On November 5, 2019, I conducted an in-person interview of Keith

Coumoyer. Keith accessed his Facebook account on his cellular telephone and

showed.me the messages sent by Kyle GuUikson. Keith gave his permission for

me to take photographs of his telephone while the Facebook messages were

displayed. Keith stated that the comment which read, "This isn't over bitch,"

had since been deleted; however, the other comment and the private message

were still present. Time stamps on the Facebook messages indicated that Kyle

had sent the publicly viewable comments in the 1:00 AM hour on November 5,

2019, and the private message at 1:19 AM the same day. Keith stated that he

considered the threat made by Kyle a serious matter, and he was sincerely

concerned for his safety and for that of his family. Keith expressed his concern

that other members of Gavin's family could also attempt to exact revenge against

him because they blamed him for Gavin's imprisonment. Keith also stated his

desire to relocate to Canada in attempt to distance himself and his family from

the threat. Regarding the familial relationship between Gavin and Kyle, Keith

stated that they have the same father. Randy Little.

      20.   On several occasions prior to November 5, 2019, Keith had

expressed concerns for his safety. On September 12, 201,9, an email was sent

by Traci Smith, the public defender for Minnehaha County, to Assistant United

States Attorney(AUSA) Jeffrey Clapper. Traci wrote that she had met with Keith

regarding a non-case related citation he had received prior to him being

assaulted in November, 2018. During the meeting, Keith told Traci that he was

concerned for his safety and that he felt like he was being threatened by people



                                     [12]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 14 of 23 PageID #: 14




involved in the federal ease. On June 17, 2019, Keith's mother, Darla Coumoyer
                                                                            1


sent a text message to me on my FBI issued cellular telephone requesting

information on victim/witness protection and relocation programs that might be

available to Keith. Darla wrote that Keith was living in fear of "getting finished

off and wanted to relocate to Canada with his family.

      21.   Open source research of Faeebook on November 5, 2019, revealed

Faeebook account number 100023369144989 as being active, having

corresponding screen name Kyle Gullrkson, and having corresponding user

name kyle.gullikson.39. The profile picture uploaded by the user of the account

appeared to depict a Native American male fitting the known age of Kyle

Gullikson. Publicly available information displayed in the account revealed the

user attended Marty Indian High School, was from Marty, South Dakota, and

lived in Marty, South Dakota. The user also noted his birthday on the account

to be February 20, 1991, which is identical to that of Kyle Gullikson. Based on

my knowledge and experience investigating crimes in Indian country, I know that

Marty, South Dakota, is within the exterior boundaries of the Yankton Sioux

Indian Reservation, and is the same reservation affiliated with Gavin Little and

Keith Cournoyer.

      22.   On November 7, 2019, a search warrant was served on Kyle

Gullikson's Faeebook account ordering the production of records related to this

matter. On November 25, 2019, Faeebook provided records which indicate that

Kyle likely deleted the message to Keith, "sup punk, your [sic] dead," as the

message is not evident in the records; however, Keith's response,"Yeah you guys



                                      [13]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 15 of 23 PageID #: 15




obviously don't care about Kaylin" is evident. Kyle's public comment,"Pussy, I

will see you, your [sic] a great actor," is evident; however, his other public

comment,"This isn't over bitch," appears to have been deleted.

      23.    On Deeember 3, 2019, a search warrant was served on Keith

Coumoyer's Facebook account ordering the production of records related to this

matter. On Januaiy 10, 2020, Facebook provided records which indicate that

Kyle had made the eomment,"Pussy, I will see you, your [sic] a great aetor," and

sent the message, "sup punk, your [sie] dead," to Keith in response to Keith

posting a photograph of himself with the title, "Court went decent I'm just happy

to still be alive for my kids!"

      24.    Having evidence from Facebook that threatening messages had been

sent using the Faeebook accormt of Kyle Gullikson, probable cause exists that

Kyle used his cellular telephone to access Faeebook to post the messages. On

Januaiy 20, 2020, I interviewed Kyle's mother, Kellie Gullikson, and his sister,

Emily Gullikson. They stated that Kyle was actively still posting messages using

his Facebook aeeount and that they had personally seen those reeent messages.

Neither Kellie, nor Emily had any reason to believe that anyone other than Kyle

had ever used Kyle's Facebook account to post messages. All of the content on

Kyle's Facebook account were indicative of only Kyle using the aeeount.

Additionally, in my review of Kyle's Facebook account obtained pursuant to the

above referenced seareh warrant, I did not discover evidence that anyone other

than Kyle had used his account.




                                      [14]
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 16 of 23 PageID #: 16




      25.   On November 13, 2019, I interviewed Kyle's mother, Kellie

Gullikson. Kellie stated that Kyle did not have a telephone number and only

used Facebook to communicate.         In my experience investigating matters

involving Indian country on the Yankton Siorxx Indian Reservation, I have

learned that the primary means of electronic communication for individuals

residing there is through the use of Facebook and, to a lesser degree, other

Internet social media accounts.      Additionally, I have learned through my

experience that those individuals often do not own or have access to traditional

desktop computers or laptops that could facilitate Internet access, rather those

individuals almost exclusively use personally owned cellular smartphones. For

the reasons noted above, probable cause exists that Kyle Gullikson used his

personally owned cellular telephone to access his Facebook account and send

threatening messages to Keith Coumoyer.

                                 CONCLUSION


      26.   Based on the above information, I believe that there is probable

cause to believe that evidence relating to violations of Title 18 U.S.C. § 875(c),

involving the communication in interstate commerce of a threat to injure the

person of another, is present on Kyle Gullikson's telephone.

      27.   1, therefore, respectfully request that the attached warrant be issued

authorizing the search and seizure of the items described in Attachment A for

the items listed in Attachment B.


      I declare under penalty of perjuiy that the foregoing is true and correct to

the best of my information, knowledge, and belief.



                                      [15]
Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 17 of 23 PageID #: 17




                                   Adam C. Toppingf'^pr^cial Agei
                                   Federal Bureau of Investigation

     Sworn to before me, and subscribed in my presence on the ^       day of

February, 2020, at Sioux Falls, South Dakota.




                                   VERONICA L. DUFFY
                                   United States Magistrate Judge//^




                                   [16]
Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 18 of 23 PageID #: 18




                              ATTACHMENT A


            DESCRIPTION OF PROPERTY TO BE SEARCHED

  1. A black, Alcatel brand, smartphone belonging to Kyle Gullikson which is
      currently possessed by the FBI and which was previously located in Kyle's
      property possessed by the Bureau of Indian Affairs (BIA) Correctional
     Facility in Wagner, South Dakota.
  2. Photographs taken of the phone are provided here:
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 19 of 23 PageID #: 19




                                 ATTACHMENT B

     DESCRIPTION OF INFORMATION TO BE SEIZED AND REVIEWED

         Pursuant to Rule 41(e)(2)(B), this warrant authorizes the seizure of
electronic storage media and the copying of electronically stored information.
The warrant authorizes a review of the media and information for all records,
contained within the item described in Attachment A, and relating to violations
of Title 18 U.S.C. § 875(c), involving the communication in interstate commerce
of a threat to injure the person of another, those violations involving Kyle
Gullikson and occurring on or after November 4, 2020, including:

           1. All names, aliases, and telephone numbers stored in the phone,
              including any telephone number directory stored in the memory of
              the phone;

           2. All telephone calls made or received that are stored in the memory
              of the phone;

           3. All text messages sent or received, or made but not sent, that are
              stored in the memory of the phone;

           4. The content of any and all voice mail messages;

           5. All images. Photographs and videos, sent or received, that are stored
              in the memory of the phone;

           6. Any and all records, showing dominion, ownership, custody or
              control over the phone;

           7. Any and all Internet history or Internet links that are stored in the
              memory of the phone;

           8. Any and all information relating to Facebook accounts and any
              Facebook communications, records, and data that are stored in the
              memory of the phone.

      Before reviewing data from the electronic storage media or electronic
stored information seized pursuant to this warrant for purposes unrelated to this
investigation, the government agrees to request another search warrant from the
court.
  Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 20 of 23 PageID #: 20




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  In the Matter of the Search re:           No. ^'cAO
  20-017-04                                 SEARCH AND SEIZURE WARRANT




TO:    ANY AUTHORIZED LAW ENFORCEMENT OFFICER

     An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property more fully described in
Attachment A, attached hereto and incorporated herein by reference.

       I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above, and that such search
will reveal evidence of violation of 18 U.S.C. § 875(a), which is more fully
described in Attachment B, attached hereto and incorporated herein by
reference.


       YOU ARE COMMANDED to execute this warrant on or before
   ^         2^Q"2^0                (not to exceed 14 days)
"P in the daytime - 6:00 a.m. to 10:00 p.m.

□ at any time in the day or night asI find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.

     □ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose property, will be searched or seized.




                                                              cc AUSA Clapper and Agent
                                                              jls
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 21 of 23 PageID #: 21




□ for          days (not to exceed 30).

□ until, the facts justifying, the later specific date of.


                                     at Si
                                        Sioux Falls, South Dakota
Date and Time Issued




                                                VERONICA L. DUFFY
                                                United States Magistrate




                                          [2]
Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 22 of 23 PageID #: 22




                              ATTACHMENT A


            DESCRIPTION OF PROPERTY TO BE SEARCHED

     A black, Alcatel brand, smartphone belonging to Kyle Gullikson which is
      currently possessed by the FBI and which was previously located in Kyle's
      property possessed by the Bureau of Indian Affairs (BIA) Correctional
      Facility in Wagner, South Dakota.
     Photographs taken of the phone are provided here:
 Case 4:20-mj-00015-VLD Document 1 Filed 02/14/20 Page 23 of 23 PageID #: 23




                                 ATTACHMENT B

     DESCRIPTION OF INFORMATION TO BE SEIZED AND REVIEWED

         Pursuant to Rule 41(e)(2)(B), this warrant authorizes the seizure of
electronic storage media and the copying of electronically stored information.
The warrant authorizes a review of the media and information for all records,
contained within the item described in Attachment A, and relating to violations
of Title 18 U.S.C. § 875(c), involving the communication in interstate commerce
of a threat to injure the person of another, those violations involving Kyle
Gullikson and occurring on or after November 4, 2020, including:

           1. All names, aliases, and telephone numbers stored in the phone,
              including any telephone number directory stored in the memory of
              the phone;

           2. All telephone calls made or received that are stored in the memory
              of the phone;

           3. All text messages sent or received, or made but not sent, that are
              stored in the memory of the phone;

           4. The content of any and all voice mail messages;

           5. All images. Photographs and videos, sent or received, that are stored
              in the memory of the phone;

           6. Any and all records, showing dominion, ownership, custody or
              control over the phone;

           7. Any and all Internet history or Internet links that are stored in the
              memory of the phone;

           8. Any and all information relating to Facebook accounts and any
              Facebook communications, records, and data that are stored in the
              memory of the phone.

      Before reviewing data from the electronic storage media or electronic
stored information seized pursuant to this warrant for purposes unrelated to this
investigation, the government agrees to request another search warrant from the
court.
